Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 10/6/2020 is considered and entered into record. Claims 1, 14-15 and 28 have been amended. Claims 1-17, 20 and 28-29 are currently pending.
	
Withdrawn Objections/Rejections
3.		Upon consideration of proper amendment of the claims, the objection is withdrawn.
4.		Upon consideration of appropriate amendment of independent claims 1, 14, and 28, reciting the enabled subject matter (“in response to a HSV infection” (claims 1, 14); “in vitro” (claim 28)), the rejection under 35 U.S.C. 112(a), scope of enablement is withdrawn.

New Rejection – necessitated by current amendment
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.		Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably This is a new matter rejection.
8.		Claims 9-11 (depending from amended claim 1) are directed to: promoting neural growth and/or survival in response to herpes simplex virus infection comprising administering IL-17c protein to the subject, wherein: “the administering is before an upcoming insult” (claim 9); “the upcoming insult is a scheduled insult” (claim 10); and “the scheduled insult is surgery or chemotherapy” (claim 11). 
9.		The specification as originally filed does not provide adequate written description for administering IL-17c protein to the subject of claim 1 “before an upcoming scheduled insult of chemotherapy or surgery”, because the specification does not contemplate the narrowed limitation of administering IL-17c protein to a subject for promoting neural growth and/or survival in response to HSV infection, wherein the administration is before an upcoming scheduled insult of chemotherapy or surgery (emphasis added). While the instant specification generally teaches that neurodegeneration can be caused by chemotherapy, viral infection, surgery, etc., that the administration of IL-17c protein can prevent or treat said neuropathy, and that the administration can be given in combination with other treatments (paras 86, 97, 107, 116 for example), the specification does not contemplate the administration of IL-17c to promote neural growth and/or survival in response to HSV infection to a subject, wherein the administration should be before upcoming scheduled insults like surgery or chemotherapy. The administration of IL-17c to a subject, having HSV infection and undergoing a scheduled insult like chemotherapy or surgery, is not expressly asserted, nor does this flow naturally from the specification. Applicant is required to cancel the new matter in the response to this Office Action. Alternatively, applicant is invited to provide sufficient written support for the “limitation” indicated above. See MPEP 714.02 and 2163.06.

Conclusion

10.	Claims 1-8, 12-17, 20 and 28-29 are allowed. 
	Claims 9-11 are rejected.

11.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
12.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
14.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	15.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
13 March 2021


/GREGORY S EMCH/
Primary Examiner, Art Unit 1699